Appeal by plaintiffs, as limited by their brief, from so much of an order of the Supreme Court, Nassau County, entered June 19, 1968, as, on reargument, denied their motion for leave to amend their complaint and bill of particulars. Order reversed insofar as appealed from, on the law and the facts and in the exercise of discretion, without costs, and said motion granted. Plaintiffs’ amended complaint and amended bill of particulars shall be served within 20 days after entry of the order hereon. On this record it is our opinion that the denial of leave to amend was an improvident exercise of discretion. Beldock, P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.